1. Agreement between the EU and the USA on the processing and transfer of financial messaging data from the EU to the USA for purposes of the Terrorist Finance Tracking Program (
rapporteur. - (DE) Mr President, my fellow Members will perhaps understand that, after the European Parliament rejected this agreement in February, it is now necessary to make it clear that in the meantime, working with the Commission, we have managed to make a noticeable improvement to the text.
I would like to use this opportunity to thank my fellow Members from the Group of the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left who have worked on this for their help in producing an agreement under difficult circumstances that protects both the right of our citizens to privacy and also their right to security. I would like to recall that this has been our first opportunity to breathe life into the Treaty of Lisbon rather than it merely being a lifeless text.
- After the vote:
I would like to thank and congratulate Mr Alvaro, and also the previous rapporteur, Mrs Hennis-Plasschaert, and all the fellow Members who have put so much work into this agreement. Thank you very much.
Mr President, I call your attention to an amendment to this report that asks for the Council and the Commission to deal with Parliament in the appointment of the EU official to be posted to Washington to control the extraction of data. I kindly ask that you personally get in touch with the Council and the Commission as soon as possible in order to do this with proper parliamentary oversight.
Thank you for reminding me. I will get in touch with them about this.